DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 11/17/2021, with respect to the rejection of claims 1, 3-10, and 12-17 have been fully considered and are persuasive.  The rejection of claims 1, 3-10, and 12-17 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1, 3-10, and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A composite electronic component comprising: a composite body including a multilayer ceramic capacitor and a ceramic chip coupled to each other, wherein the multilayer ceramic capacitor includes a first ceramic body in which dielectric layers and internal electrodes disposed to face each other with one of the dielectric layers interposed therebetween are stacked, and first and second external electrodes disposed on opposite end portions of the first ceramic body, respectively, the ceramic chip is disposed below the multilayer ceramic capacitor, and includes a second ceramic body including ceramic and first and second terminal electrodes disposed on opposite end portions of the second ceramic body, respectively, and connected to the first and second external electrodes, respectively, a ratio (T1/T2) of a thickness (T1) of the multilayer ceramic capacitor to a thickness (T2) of the ceramic chip satisfies 1.6 ≤ (T1/T2) ≤ 3.5, the first ceramic body comprises an active portion including the internal electrodes disposed to face each other with the dielectric layer interposed therebetween, to form capacitance, and cover portions respectively disposed on opposing sides of the active portion, and a ratio (A1/W2) of a width (Al) of the active portion to a width (W2) of the second ceramic body is 0.8 or more and less than 1.2.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a ratio (T1/T2) of a thickness (T1) of the multilayer ceramic capacitor to a thickness (T2) of the ceramic chip satisfies 1.6 ≤ (T1/T2) ≤ 3.5, the first ceramic body comprises an active portion including the internal electrodes disposed to face each other with the dielectric layer interposed therebetween, to form capacitance, and cover portions respectively disposed on opposing sides of the active portion, and a ratio (A1/W2) of a width (Al) of the active portion to a width (W2) of the second ceramic body is 0.8 or more and less than 1.2” in combination with the other claim limitations. 
Regarding independent claim 10, the prior art fails to teach or suggest, alone or in combination:
A composite electronic component comprising: a composite body including a multilayer ceramic capacitor and a ceramic chip coupled to each other, wherein the multilayer ceramic capacitor includes a first ceramic body in which dielectric layers and internal electrodes disposed to face each other with one of the dielectric layers interposed therebetween are stacked, and first and second external electrodes disposed on opposite end portions of the first ceramic body, respectively, and 3Application No. 16/872,673 the ceramic chip is disposed below the multilayer ceramic capacitor, and includes a second ceramic body including ceramic and first and second terminal electrodes disposed on opposite end portions of the second ceramic body, respectively, and connected to the first and second external electrodes, respectively, a ratio (T1/W2) of a thickness (T1) of the multilayer ceramic capacitor to a width (W2) of the second ceramic body is 0.8 or more and 1.2 or less, the first ceramic body comprises an active portion including the plurality of internal electrodes disposed to face each other with the dielectric layer interposed therebetween, to form capacitance, and cover portions respectively disposed on opposing sides of the active portion, and wherein a ratio (A1/W2) of a width (Al) of the active portion to the width (W2) of the second ceramic body is 0.8 or more and less than 1.2.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a ratio (T1/W2) of a thickness (T1) of the multilayer ceramic capacitor to a width (W2) of the second ceramic body is 0.8 or more and 1.2 or less, the first ceramic body comprises an active portion including the plurality of internal electrodes disposed to face each other with the dielectric layer interposed therebetween, to form capacitance, and cover portions respectively disposed on opposing sides of the active portion, and wherein a ratio (A1/W2) of a width (Al) of the active portion to the width (W2) of the second ceramic body is 0.8 or more and less than 1.2” in combination with the other claim limitations. 
Cited Prior Art
ISHIKAWA et al (US 2016/0007446) teaches relevant art in Fig. 5.
KIM et al (US 2103/0194715) teaches relevant art in [0052].
HATTORI et al (US 2018/0075975) teaches relevant art in Fig. 21a-23.
HATTORI et al (US 2013/0284507) teaches relevant art in Fig. 1A-1D.
PARK (US 2016/0309578) teaches relevant art in Fig. 4-5.
AHN et al (US 2013/0321981) teaches relevant art in Fig. 3-4.
YOON et al (US 2014/0022692) teaches relevant art in Fig. 2.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848